DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Wolf on August 12, 2022.
The application has been amended as follows: 
	Claim 3, line 2, replace “a pillar-side end of the roof-side seal lip” with --the end of the pillar side of the roof-side seal lip—
	Claim 6, line 2, replace “a pillar-side end of the roof-side seal lip” with --the end of the pillar side of the roof-side seal lip—

	Allowable Subject Matter
	Claims 1 and 3-7 are allowed. The closest prior arts of record include Mochida (JP2005280410) and Sobue (US20170274750)
	Mochida teaches an automotive door sealing member having a roof-side part, a pillar-side part, and a roof-side seal wall extending along areas of a rear door. Mochida does not teach that the roof-side seal wall deforms downward and the pillar-side seal wall deforms toward an outside of a passenger compartment, as it relates to the claimed invention. Mochida also does not teach a pillar-side seal lip that curves to be closer to the inside of the passenger compartment. Adding the claimed elements in which Mochida lacks would not have been obvious to one of ordinary skill in the art.

	Sobue teaches an automotive door sealing member having a roof-side seal wall and a pillar-side seal wall that deform toward a passenger compartment, as it relates to the claimed invention. Sobue does not teach a pillar-side seal lip that curves to be closer to the inside of the passenger compartment toward an end of the pillar side of a roof-side seal lip. Adding the claimed elements in which Sobue lacks would not have been obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637